 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon thebasis of the foregoing findings offactand conclusionsof law, it ishereby recommendedthat the consolidated complaintherein bedismissed in itsentirety.InternationalAssociation of Heat and Frost Insulators andAsbestosWorkers, Local#84, AFL-CIO [The Edward R.Hart Company],RespondentandRandall Lutz, ChargingPartyInternationalAssociation of Heat and Frost Insulators andAsbestosWorkers,Local#84, AFL-CIO [The Edward R.Hart Company],RespondentandJohn R. Lutz, ChargingParty.Cases Nos. 8-CB-680-1 and 8-CB-680-2. A pril 6, 1964DECISION AND ORDEROn August 6, 1963, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in sand was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications noted herein.1.We agree with the Trial Examiner that the Respondent Localoperated an exclusive hiring system in an unlawful fashion by placingonly local members' names on the register for referral and clearingother persons only after all members of Respondent Local were em-ployed, and that it thereby violated Section 8(b) (1) (A) and (2) ofthe Act.2.Randall and John Lutz applied for work in Akron, Ohio, toRiddle, secretary of The Edward R. Hart Company, at a time whenjob openings were available and were told to secure a clearance fromRice, Respondent's business agent.When Riddle, on behalf of thetwo brothers, requested that Rice clear them, Rice stated that he did'Respondent's request for oral argument is hereby denied as the record.the exceptions,and brief adequately present the issues and the positions of the parties.146 NLRB No. 85. INT'L ASSN. OF HEAT & FROST INSULATORS, LOCAL 84661not want them working in his territory because a third brother hadfiled charges with the Board against another local and that one Lutzbrother was as bad as the other. It was not until the two brotherscommunicated with their own business agent in Youngstown, Ohio,that Rice cleared them and they were hired by The Edward R. HartCompany.The Trial Examiner concluded that the Respondent unlawfullydiscriminated against Randall E. Lutz and John R. Lutz.We agreebut rely only on one of the two grounds set forth in the IntermediateReport.Thus, the record establishes that the Respondent Local re-fused to clear the two Lutz brothers because of unfair labor practice-charges filed by their brother against a sister local of Respondent, and,like the Trial Examiner, we find that The Edward R. Hart Companywas thereby caused to discriminate against the two brothers in viola-tion of Section 8(a) (3) of the Act,' and hence Respondent violatedSection 8 ('b) (1) (A) and (2) of the Act.'3.Contrary to the Trial Examiner, we are unable to conclude onthis record that the Respondent attempted to cause The EdwardR. Hart Company to discharge the Lutz brothers 'and shall dismiss thecomplaint insofar as it alleges such a violation of the Act.The soleaction by the Respondent which was addressed to the Employer was atelephonic request by Rice that Riddle lay off "the travelers" and re-place them with unemployed Local 84 members. Upon the Employer'srefusal to accede to this request, the Local responded that it would"see about getting rid of them." Subsequently, the Respondent com-municated with the Lutzes' own business agent and asked that they berequested to return to their home area.The Lutz brothers were un-aware of the request to their Employer, and the only communicationto them was by their own business agent, who asked that they leavethe job.As a result of this request, and not because of any action byThe Edward R. Hart Company,' Randall and John Lutz left the em-ploy of that Company.4.We agree with the Trial Examiner's further finding that the Re-spondent, by its Agent Doolittle's telling Randall Lutz that if hewanted to work in the Akron territory again, he had better cooperateby leaving The Edward R. Hart Compay job as requested by theYoungstown business agent, engaged in threats in violation of Section8(b) (1) (A) of the Act.5.The Trial Examiner, having found that the Respondent attemptedto cause the discharge of Randall and John Lutz in violation of thez As there is no evidence in this record that the refusal to refer, involved herein, wasbased on the two brothers' nonmembership in the Respondent, we do not adopt or rely onthe TrialExaminer's findinginsofar as it is based on the requirement of clearance,standing alone8 Cf.Marydale Producta Company, Inc.,133 NLRB 1232, 1233,.-d In fact, the two brothers left despite the urging of the Employer that they remainuntilthe job was completed. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, recommended that the Respondent be ordered to make themwhole for any loss of earnings which they suffered between the timethey left The Edward R. Hart Company job and the time the workwould have been completed.However, as the Board does not awardbackpay against a respondent labor organization unless it is foundto have caused the employer to discriminate against the employee,"we shall not adopt the Recommended Order insofar as it includes back-pay for that period.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, International As-sociation of Heat and Frost Insulators 'and Asbestos Workers, Local#84, AFL-CIO, its officers, agents, representatives, successors, andassigns, shall:1.Cease and desist from :(a)Operating an exclusive hiring system for the preferential bene-fit of Local #84 members by placing only members' names on theregister for referral and by clearing nonmembers and nonunion em-ployees for employment only after members are employed.(b)Refusing to refer John R. or Randall E. Lutz to The EdwardR. Hart Company, or any other employer, when requested to do so,because their brother filed an unfair labor practice charge against alocal union.(c)Threatening Jolui R. and Randall E. Lutz with loss of futureemployment in the Akron area unless they give up their jobs in theAkron area to unemployed Local #84 members.(d) In any like or related manner restraining or coercing the em-ployees of The Edward R. Hart Company, or of any other employer,in the exercise of their right to engage in or refrain from engaging inany or all of the activities guaranteed by Section 7 of the Act, exceptto the extent that such right might be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action which we deem necessaryto effectuate the policies of the Act:(a)Make whale Randall E. Lutz and John R. Lutz for any loss ofpay each may have suffered because of the discrimination againstthem, in the manner set forth in the section of the Intermediate Re-port entitled "The Remedy," as modified in this Decision and Order.(b)Post at the office, hiring hall, and meeting places of the Re-spondent in Akron, Ohio, copies of the attached notice markedUnited Mine Workers of America,et al. (Blue Diamond Coal Company),143 NLRB 795. INT'L ASSN. OF HEAT & FROST INSULATORS, LOCAL 84,663"Appendix." 6 Copies of said notice, to be furnished by the RegionalDirector for the Eighth region, shall, after being duly signed byofficial representatives of the Respondent, be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places where notices toitsmembers are customarily posted.Reasonable steps shall be takenby the Respondent labor organization to insure that said notices arenot altered, defaced, or covered by any other material.(c)Mail signed copies of the notice to the Regional Director for theEighth Region for posting by The Edward R. Hart Company, saidCompany willing, at all Akron, Ohio, locations where notices to theCompany's employees are customarily posted.(d)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges violations of the Act not found inthis Decision and Order.6 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"A Decision and Order"the words "ADecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL ASSOCIATION OF HEAT ANDFROST INSULATORS AND ASBESTOS WORKERS, LOCAL #84, AFL-CIO,AND TO EMPLOYEES OF THE EDWARD R. HART COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT operate an exclusive hiring system for the prefer-ential benefit of Local #84 members by placing only members'names on the register for referral and by clearing nonmemberand nonunion employees for employment only after members areemployed.AVE WILL NOT cause or attempt to cause The Edward R. HartCompany, or any other employer, to discriminate against appli-cants for employment in violation of Section 8(a) (3) of the Act.WE WILL NOT refuse to refer John R. Lutz or Randall E. Lutzto The Edward R. Hart Company, or any other employer, whenrequested to do so, because their brother filed an unfair labor prac-tice charge against a local union.WE WILL NOT threaten John R. Lutz or Randall E. Lutz withloss of future employment in the Akron area unless they give uptheir jobs in the Akron area to unemployed members of Local #84. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner restrain or coerceany employees in the exercise of the rights guaranteed them inthe National Labor Relations Act, as amended, except as a condi-tion of employment as permitted in Section 8(a) (3) of the Act.WE WILL make whole employees John R. Lutz and Randall E.Lutz for any loss of pay they may have suffered from November,5,1962, until they were hired in November 1962.INTERNATIONAL ASSOCIATION OF HEAT AND FROSTINSULATORS AND ASBESTOS WORKERS,LOCAL#84,AFL-CIO,Labor Organisation.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 720 Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio,Telephone No. Main 1-4465, if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed January 14, 1963, amended March 8, 1963, by Randall Lutzand upon a charged filed January 14, amended on March 8,1963, by John R. Lutz,an order consolidating cases, complaint,and notice of hearing issued on March 13,alleging that International Association of Heat and Frost Insulators and AsbestosWorkers, Local#84,AFL-CIO, herein referred to as Local#84 or Respondent,had violated Section 8(b) (1) (A) and(2) of the Act in various aspects as willhereinafter be set forth.'The Respondent's answer denied the commission of any of the unfair labor practicesalleged.A hearing was held before Trial Examiner George L. Powell at Akron, Ohio, onApril 1,1963.All parties participated fully in the hearing.Respondent gave oralargument at the conclusion of the hearing and the General Counsel filed a brief.Both the argument and the brief have been carefully considered.'The pertinent portions of the Act are as follows:Sec. 7. Employees shall have the right to self-organization, to form, join,or assistlabor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in section 8(a)(3).Sec. 8.(b) It shall be an unfair labor practice for a labor organization or itsagents-(1) to restrain or coerce(A) employees in the exercise of the rights guaran-teed in section 7 . . .(2) to cause or attempt to cause an employer to discriminate against an em-ployee in violation of subsection(a) (3) or to discriminate against an employeewith respect to whom membership in such organization has been denied orterminated on some ground other than his failure to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring or retain-ing membership ; INT'L ASSN. OF HEAT & FROST INSULATORS, LOCAL 84665Upon theentire record 2 in the case,and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF EMPLOYERThe Employer, The Edward R. Hart Company, is an Ohio corporation with itsprincipal place of business at Canton, Ohio, where it is engaged in the wholesaledistribution and jobbing of asphalt, asbestos, and insulation products and buildingspecialties; and in the operation of a contracting department which applies insula-tion and roofing materials.The Employer's gross volume of business for 1962,which period is representative of all times material herein, was in excess of $2,500,000,of which in excess of $50,000 was derived from services performed for or productssold and shipped directly to, customers outside the State of Ohio. I find that atall times material herein the Employer has been engaged in commerce within themeaning of Section 2(6) and (7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDInternationalAssociation of Heat and Frost Insulators and Asbestos Workers,the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThere are many individual issues involved in the case, but generally the case isabout whether there is an exclusive hiring arrangement and if so whether it is beingadministered in a discriminatory manner under Section 8(b) (1) (A) and (2) of theAct, and if so in what particulars.At the start of the proceeding, the parties stipulated as follows: (1) Neal A. Riceis and at all times material herein has been business agent of International AssociationofHeat and Frost Insulators and Asbestos Workers, Local #84, AFL-CIO, andis anagent of that organization within the meaning of Section 2(13) of the Act; (2)Harold Doolittle is and at all times material herein has been vice president ofRespondent Local #84 and chairman of the executive board of Respondent Local#84; and (3) the Employer is a member of Master Insulators Association and isbound by that Association's contract with the Respondent.A. The exclusive hiring arrangement, agreement, practice, or understandingbetween Respondent and the EmployerThrough General Counsel's Exhibit No. 2 and the testimony of Neal Rice, theRespondent's business agent, it was established that there is a hiring agreement be-tween the Master Insulators Association and Respondent. It was stipulated thatthe Employer is a member of the Master Insulators Association and is bound bythe hiring agreement or practice between the Association and the Respondent.Thelanguage of the hiring arrangement in the agreement is as follows: "Hireing [sic]hall with Contractors choice of complete list of unemployed."On the theory thatthis language of the contract was ambiguous and vague, evidence as to the under-standing between the parties was adduced by the General Counsel.Albert C. Riddle, secretary of the Employer, credibly testified that he is responsiblefor hiring the construction crews for the Employer and that under the contract hemust hire through the business agent of Local #84 and accordingly he is supposed tocall Rice when he needs men. The practice is that Rice, when called, reads Riddle alist of employees who ". . . are always men of Local 84."This accords with the pretrial affidavit of Rice, made under oath, in which he said(in General Counsel's Exhibit No. 4) :The only men on our [Local #841 referral list therefore would be Local #84members.This list would not contain names of members of other Local unionsof the Asbestos workers or of non-union members.Rice repudiated this affidavit at the trial but I find his explanations and denials of theabove to be not credible and I credit the above affidavit as an admission against hisand Respondent's interest.Wigmore,Code980;Anthony C. Markitell and JohnH. Dent, Partners, d/b/a Trafford Coach Lines, et al.,99 NLRB 399. See alsoElectricCityDyeing Co., a corporation and Fred L. Nuttall and Catherine A.Nuttall, Co-partners, doing business as the Electric City Dyeing Company,79 NLRBaRespondent's motion to dismiss the proceedings Is considered ruled on in the disposi-tion of this case. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARD872; D. Gottlieb & Co.,102 NLRB 1708;Fruit & Vegetable Packers and Ware-housemen Local 760 aff/w IBT v. N.L.R.B. (Yakima Frozen Foods),316 F. 2d 389(C.A.D.C.).Other evidence in the record shows that Riddle's interpretation of the contract isthe correct interpretation.When the Lutz brothers, members of Local No. 35, Youngstown, Ohio, approachedRiddle and asked for work,Riddle inquired if they could get a clearance from Riceto come down from Youngstown and work. Thereafter, knowing that Randall andJohn Lutz were available for work, Riddle asked Rice "if I could have those two men[the Lutz brothers] come in and work for me."Rice told Riddle "that one Lutzbrother was just as bad as the other,and that he[Rice] didn'twant them workingin his territory."On cross-examination, Respondent attempted to show that Riddle had the rightto hire employees without first clearing with the Respondent.However, Riddle'stestimony on cross-examination was that whenmembersofLocal #84applied forwork he hired them without first clearing with the Respondent.Later in Riddle'stestimony he named Worster,Thomas, and Bushong as employees who had beenhired by him without first clearing with the Union.However, on redirect examina-tion Riddle explained that these men had beenmembersof Local#84 for yearsand that be knew this because he had a complete roster of Local#84 members andbecause these employees had worked for him before. It was for this reason thatRiddle did not bother to clear these employees through Local #84 before hiringthem.The only other employee named specifically was Robert Steel.He wasa'nonunionemployee.However, Riddle testified that he only asked permission from Rice to useSteel as a helper and it was only after Rice's permission was given that Riddle hiredSteel.Riddle's testimony was that he had a right under thelawto hire any employeewithout first clearing with Respondent but that under hiscontracthe had to firstclear with the Respondent.Finally,Riddle used the word "courtesy" to explainwhy he cleared employees with the Respondent before hiring them in Local #84territory.But he testified that as a matter of fact healwaysextended to Local #84the courtesy of clearing an employee before putting him to work in that Local'sterritory.This "courtesy" when always extended, I find, is a practice observedbetween the Employer and the Respondent.Analysis of the Contract IssueUnder theinterpretation of the law as given by the Board, an understanding, eventhough not articulated,is sufficient to make a union responsiblewithan employerfor any unlawful practice.(See, for example,InternationalUnion of OperatingEngineers,Local 624A-B (D. S. McClanahan&Son, Inc.),141 NLRB615; Local568,Hotel,Motel &Club Employees Union,AFL-CIO (Warwick Hotel,Inc.),141NLRB310.)Riddle's testimony above clarifies the ambiguous languge in thehiring clause in the collective-bargaining agreement and supports the finding thatit is and the parties are operating under an exclusive hiring agreement,arrangement,practice, or understanding between the Employer and the Respondent.The agree-ment was dated July 1, 1961,but as the first charge was not filed untilJanuary 14,1963, the earliest time under Section 10(b) ofthe Act tobring the contract underthe charge wouldbe July14, 1962.B.The discriminatory operation of the Respondent's exclusive hiring systemAs noted above, Riddle credibly testified and Rice admitted that the employeeson Local #84's referral list were always members of Local #84, and that he(Riddle)had never known of a single instance where a nonunion employee or anemployee not a member of Local #84 was put on the referral list.Riddle credibly testified that he received permission from Rice before he hiredSteel, the only nonunion employee mentioned in the record.Randall and John LutzRandall E. and John R. Lutz came to Riddle and asked him for work. On thispointRiddle crediblytestified:I askedthem[the Lutz brothers] if they could get cleared with Neal Riceto come down and work.Q. Do you recall telling the boys that you would call Rice yourself?A. I asked Neal [Rice] if I could have those two men come in and work. INT'L ASSN. OF HEAT & FROST INSULATORS,LOCAL 84667Riddle's testimony on asking Rice for clearance of the Lutz brothers is:I called and asked Neal [Rice]if he had any men available from Local 84.Knowing that John and Randall[Lutz]were available to work,I asked him ifthey could come in and work for me.And thatwas when this thing came up that he didn't want them working inhis territory.I had five or six other men come in after I asked him."This thing" referred to by Riddle above,was a charge filed with the Board inCase No. 8-CB-658 against Local No. 2 of the International Association of Heatand Frost Insulators and Asbestos Workers,AFL-CIO,a sister local to Respondent.This charge was filed by Merrill Lutz, a brother of Randall and JohnLutz.Thecharge was filed on October 25, 1962.Accordingly,when Riddle asked Rice for clearance of the Lutz brothers, Ricetold Riddle that"one Lutz brother was just as bad as the other, and that be [Rice]didn't want them working in his territory."This is taken from Riddle'screditedtestimony.But Rice also admitted telling Riddle about Merrill Lutz, before theLutz brothers were hired,that, "I didn't think that a guy was nothing for my money,wasn'tvery good to sue his own local."As noted above,Rice sent four or five other men to Riddle after refusing to clearthe Lutz brothers.Riddle hired them and again asked Rice for the twoLutzbrothers.Thistime Rice cleared them.In the words of Riddle's testimony,"That'swhen hetold me they could work in his territory."The Time Involved in Hiring the Lutz BrothersRandall E. Lutz took the stand and credibly testified that "seven to ten days"elapsed between when he(and John)had asked Riddle for work before he couldget in touch with his own union business agent,Kirschner,inYoungstown, Ohio.When he reached Kirschner,Randall testified,"[Kirschner]informed me that hehad to get the okay from Mr. Rice." Randall Lutz further testified,"Mr. Kirschnerwas told by Mr. Rice for me to report to the office[of The Edward R. Hart Com-pany] at 7:30 in the morning."Once he had gotten in touch with Kirschner,Randall Lutz testified that he was cleared in 24 hours and he and his brother Johnreported to Riddle and were hired.He then sent a report card to Rice that hewas working.In conclusion,it thus appears that the two Lutz brothers were refused clearance byRice when they first asked Riddle for a job and "seven to ten"days later they wereable to reach their own business agent Kirschner who within 24 hours, or 1 day,successfully obtained Rice's clearance.They reported to Riddle a second.time andbegan working for the Employer.Thus it might have been as long as 11 days sincethey first applied for work before they were cleared and hired.Also, it might havebeen only 8 days. But whatever the length of time, it was the refusal by Rice toclear them that caused the loss of work.There is no evidence that the Lutz brotherswere derelict in attempting to get in touch with Kirschner.The General Counsel argues in his brief that it was from 2 to 4 weeks afterRiddle first asked Rice for the Lutz brothers before they were finally cleared foremployment.I cannot agree with this set of figures.As noted above, RandallLutz would only fix the time between"seven to ten"days plus another day.Riddletestified on cross-examination that it was the latter part of November when heasked Rice for the Lutz brothers and he fixes the time of their employment "fromNovember[1962] until the 3rd of January [1963]."If Riddle was referring to thesecond time he asked Rice to clear the Lutz brothers for a job rather than the firsttime he asked him for clearance, the earliest time the Lutz brothers could have begunwork would have been November 16 (which would be the first day of the "latterpart" of the month),and the earliest time the first request for work could have beenaddressed to Riddle would have been 11 days earlier or November 5. The recordisblank on just when they began work in November and it is immaterial to thisproceeding.However, the General Counsel amended the complaint at the close of his case toallege that,since on or about October 25, 1962,Respondent refused to refer Johnand Randall Lutz for employment pursuant to its hiring arrangement with theEmployer, because of the charge filed by Merrill Lutz on that day.The only evi-dence of a refusal to refer based on this charge is when Riddle first called Rice.As the earliest date he could have called Rice was November 5, as set out above,I find this allegation must be changed to "on or about November 5, 1962." 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs noted above, Randall and John Lutz worked from the latter part of November1962 until January 3, 1963.On the 2d of January, Rice called Riddle and toldhim that he had a Local #84 man available for work. Riddle said that he couldnot use him.Rice told Riddle at that time that the Employer had "travelers" 3working for it and that Riddle should "get rid of the travelers."Riddle refusedand Rice said, "Well, we will see about, getting rid of them then."Rice denied that he asked Riddle to "get rid" of the travelers but admitted thentelephoning Kirschner, the business agent for the Youngstown local, of which thebrothers Lutz were members, and asking Kirschner to talk to the Lutz brothers.Randall Lutz credibly testified that he was asked on January 2, 1963, by his businessagent Kirschner to leave the Employer.Kirschner told him that Neal Rice washaving trouble with the Employer because Rice had a man available for work, butthe Employer would not put him to work.Kirschner then told Lutz to take histools and leave the job.After receiving the telephone call from Kirschner, Randall Lutz asked Doolittle 4the next morning at the jobsite what was the problem.Doolittle told Lutz, in thewords of Lutz, "If I wanted to work in the Akron territory again, I better cooperate "The two brothers Lutz then took their tools and left their job although the workwould have lasted "approximately 10 days to 2 weeks."Analysis as to the Operation of the Hiring SystemThe record shows that it was not often necessary for Riddle to call Rice for menand that Riddle did not necessarily go to Rice for specific clearance in every case.For example, if known Local#84 membersshowed up at the jobsite, they werehired immediately without the necessity for further clearance. It was only when aunion member from another local appeared at the jobsite or when a nonunion em-ployee appeared at the jobsite that specific clearance with Local #84 becamenecessary.When Riddle asked Rice for men, at the time he specifically asked for Randalland John Lutz, Riddle was sent some four or five other employees.After he hiredthem, he again called Rice and, following this call, the Lutz brothers reported forwork.Clearly this shows discriminatory treatment of the Lutz brothers.They werediscriminated against in two particulars.One, because not being members of Local#84, they had to be specifically cleared before they could work and, two, that Ricewas discriminating against them because of charges that another brother had broughtagainst his union before the Board.Also it is clear that Local #84 members wouldalways be referred before nonmembers of that local.The Board has held in effect,that a discriminatory referral for any reason except to enforce a valid union-securityprovision under Section 8(a)(3) is violative of Section 8(b)(1) (A) and (2) of theAct, unless the lack of referral is pursuant to objective criteria set up and spelledout in a collective-bargaining agreement .53"Travelers" are members of union locals other than Local #84.Randall and JohnLutz were the "travelers" referred to4After the parties had stipulated that Doolittle was a vice president of Local #84 andchairman of the executive board for Local #84, he testified that he was a trustee and atthat time was not an officer or vice president or chairman.According to article XXI,section 15 of the constitution and bylaws of the Respondent (General Counsel's ExhibitNo. 6) :SECTION 15 Local unions shall elect three (3) Trustees who shall have generalsupervision over all funds and property of the local union including all officers' bondsand keep in their possession all property of the local union not otherwise providedfor; they shall see that local union funds are properly deposited and shall sign noorders for withdrawal of said funds unless authorized by motion of the local union.The Trustees shall, when required by decision of the International Association or localunion meeting, deliver all moneys, checks, or other property in their possession topersons designated by the International Association or local union to receive samer,New York Mailers' Union, Local 6, International Typographical Union, AFL-CIO{New York Times Company,and Publishers'Associationof New York City),133 NLRB1052 (1961) ;Bricklayers,Masonsand Plasterers' International Union of America, Brick-layers,-Masons, MarbleMasons,Tile Layers and Terrazza Workers UnionNo28, AFL-CIO (Plaza Builders, Incorporated),134NLRB 751. Cf.Local 294, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Inde-pendent (Valletta Motor Trucking Co , Inc ),137 NLRB 1023, enforcement denied 317 F2d 746 (C A. 2). INT'L ASSN. OF HEAT & FROST INSULATORS, LOCAL 84669Additionally, the fact that Rice attempted to cause the Employer to discharge the"travelers," because a Local #84 member was without work is further evidence thatthe exclusive referral system was being operated in a discriminatory fashion, pre-ferring Local #84 members over others. This also is substantial evidence in supportof the theory that Rice's practice was not to refer travelers to jobs while Local #84members were without jobs.It seems abundantly clear to me that Rice operated his hiring hall for the exclusivebenefit of Local #84 members and that members of other locals and nonunion em-ployees, if cleared at all for jobs, would be cleared only for solong asthere were nomembers of Local #84 not working. Thus, it appears that members of Local #84can be hired immediately without clearance with Rice, whereas travelers and non-members must wait for the necessary clearance. In the construction industry wherejobs are short-lived, this is an unlawful substantial deprivation of the right to work.It violates Section 8(b)(1)(A) and (2) of the Act.C. The attempt to cause the discharge of the Lutz brothersRice did telephone Riddle and attempt to have him terminate the employment ofthe Lutzes.As noted above, Riddle credibly testified that Rice called him onJanuary 2, 1963, and told him that he had a Local #84 man available for work.Riddle said he could not use the man.Rice then said to Riddle, "Well, you havetravelers working for you.Get rid of the travelers."When Riddle refused to laythe travelers off, Rice said, "Well, we will see about getting rid of them then." I donot credit Rice's denial of the statement that he asked Riddle to get rid of thetravelers for reasons appearing later.A simple request that an employee be discharged under the above circumstances isenough to violate Section 8(b) (1) (A) and (2) of the Act and an express demandisnot essential.6The request for discriminatory action need not be accompaniedby threats or promises in order to be violative of the Act,7 nor does the fact that theEmployer refused to lay off the travelers in this case save Respondent from violatingSection 8(b)(l)(A) and (2). I find theattemptto cause the Employer to lay offan employee because he was not a member of the Union under the circumstancesin this case, is a violation of Section 8(b) (1) (A) and (2) because it would causethe Employer to discriminate in violation of Section 8(a)(3) of the Act.Clearly the Lutz brothers left their jobs because of Doolittle's threat that if theyever wanted to work in the Akron territoryagain, they had better "cooperate." Know-ing of the practice that existed between the Employer and the Respondent, namely,that the Employer would always clear travelers with the Respondent before hiringthem, they knew the threat could be effectuated and so they quit their work althoughthere was from 7 to 10 days remaining on the job. Accordingly, the Union, ratherthan succeeding in inducing the Employer to lay off the Lutz brothers threatenedto use the hiring power delegated to it by the Employer to accomplish this result.This likewise violates Section 8(b) (1) (A) and (2) of the Act.D. Resolution of credibilityWhere there was conflict in testimony between Rice and Riddle, I have resolvedthe credibility in favor of Riddle and have credited him over RiceRiddle, although called by the General Counsel as a witness, is an officer ofEmployer and his interest in the case tends to conflict with that of the General Coun-sel because the success of the latter makes the Employer a party to an illegal arrange-ment.Riddle appeared to be a most reluctant witness but was candid and uncon-fused when pressed by either counsel even though his testimony would embarrass himand make for possible strained relations between the Employer and the Respondentin the future.On the other hand, Rice appeared to be more interested in presenting a prettypicture of his side of the case rather than a true picture.He testified in directcontradiction to his sworn pretrial affidavits which would corroborate Riddle's testi-mony.His denials at the hearing that he swore under oath that -employees mustclearwith Local #84 in order to get a job in Local #84's jurisdiction, and hisdenial that Local #84's exclusive hiring arrangement is discriminatorily operatedfor the sole benefit of Local #84's members is discredited.He attempted to explain6 SeeNorthwestern Montana District Council of Carpenters' Unions, et at (GlacierPark Company),126 NLRB 889.''SeeTurner Construction Company,110 NLRB 1860 (1954) ;Sub Grade EngineeringCompany,93 NLRB 406. 670DECISIONSOF NATIONAL LABORRELATIONS BOARDaway his pretrial statements but I find he did not successfully do so.The affidavitsare clear and his explanation would only reduce them to nonsense.He impressedme as being too intelligent to practicenonsense.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Employer described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(b)(1) (A) and (2) of the Act, it will be recommended that it ceaseand desist therefrom, and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that there was an exclusive hiring arrangement between TheEdward R. Hart Company and the Respondent and that, accordingly, Respondentviolated Section 8(b) (1) (A) and (2) in that: (1) Since July 14, 1962, Respondentoperated the exclusive hiring system for the exclusive benefit of Local #84 membersby placing only members' names on the register for referral and by clearing non-members and nonunion employees for employment only after all members wereemployed; (2) on January 2, 1963, through its business agent, Rice, Respondent at-tempted to cause The Edward R. Hart Company to terminate the employment ofRandall E. and John R. Lutz in order to make room for employment of a memberof Local #84; (3) since on or about November 5, 1962, until their hire some 7 to10 days later in the "latter part" of November 1962, Respondent, through Rice,refused to refer John R. and Randall E. Lutz to work for The Edward R. Hart Com-pany because their brother filed a charge with the Board against a sister local ofLocal #84; and (4) on January 3, 1963, through its officer and trustee, HaroldDoolittle, Respondent threatened John R. and Randall E. Lutz with continued lossof employment in the Akron area unless they left their jobs with The Edward R.Hart Company because they were not members of Local #84; I shall recommend thatRespondent cease and desist (a) from operating the said exclusive hiring systemfor the exclusive benefit of Local #84 members in the manner found, (b) fromattempting to cause The Edward R. Hart Company or any other employer todiscriminate against John R. or Randall E Lutz or any employee in violation ofSection 8(a)(3) of the Act, (c) from refusing to refer Randall E. and John R. Lutzfor employment because of charges brought against a labor organization by abrother, and (d) from threatening John R. and Randall E. Lutz, or any other em-ployee, with loss of employment in the Akron area because they are not membersof Local #84.Since, as has been found, Respondent was responsible for depriving Randall E.and John R. Lutz of employment for from "seven to ten days" by not referring themfor employment and for causing them to quit their employment when there waswork from "ten days to two weeks" available, it will be recommended that Re-spondent make whole John R. and Randall E. Lutz for any loss of earnings they mayhave suffered by reason of the Respondent's illegal conduct, by paying them the dif-ference between what they earned in the two said periods and what they wouldhave earned had they not be discriminated against, with interest as computed in themanner set forth inIsis Plumbing & Heating Co.,138 NLRB 716. As the backpayinvolved covers only the two periods of time set out above, I find the quarterlytime periods used in F.W. Woolworth Company,90 NLRB 289, inapplicable andwill not use those quarterly time periods.Since the unlawful conduct of Respondent, found herein, strikes at the heart ofthe rights guaranteed employees by Section 7 of the Act,8 a broad cease-and-desistorder will be framed.Upon the foregoing findings of fact, and the entire record in this case, I makethe following-CONCLUSIONS OF LAW1.The Edward R. Hart Company is an employer engaged in commerce within themeaning of Section 2(2) and Section 2(6) and (7) of the Act.2.The International Association of Heat and Frost Insulators and Asbestos Work-ers, Local #84, AFL-CIO, is a labor organization within the meaning of Section 2(5)of the Act.8N L R B. v. Entwai8tle Mfg.Co., 120F. 2d 532(C.A. 4). NORTH COUNTRYMOTORS, LTD.6713.By operating an exclusive hiring system for the exclusive benefitof Local #84members by placing only members'names on the register for referral and by clear-ing nonmembers and nonunion employees for employment only after all memberswere employed,by attempting to cause The Edward R.Hart Companyto terminatethe employment of Randall E. and JohnR. Lutz on January2, 1963, in violationof Section 8 (a) (3) of theAct, by refusingto refer John R. and RandallE. Lutz towork for The Edward R. Hart Companywhen requested to do so on or aboutNovember 5, 1962, because their brother had filed a charge against a sister localunion, and by threatening John R. and Randall E. Lutz with continued loss of em-ployment in the Akron area unlesstheyleft theirjobs with The Edward R. HartCompany because they were not members of Local#84, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section8(b) (1) (A)and (2) of the Act.4.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]North Country Motors,Ltd.andLocal 259, International Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America(UAW, AFL-CIO).Case No. 2-CA-8725.April 6, 19611,'DECISION AND ORDEROn February 27, 1963, Trial Examiner Wellington A. Gillis issuedhis Intermediate Report in the above-entitled proceeding, recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Intermediate Report.Thereafter, the General Coun-sel and the Charging Party filed exceptions to the Intermediate Re-port and supporting briefs, and the Respondent filed a brief insupport,of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, the briefs, and the entire recordin the case, and finds merit in the Charging Party's and GeneralCounsel's exceptions.Accordingly, the Board adopts the Trial Ex-aminer's findings only to the extent consistent with the following,but not his conclusions or recommendations.The facts may be briefly summarized. On or about November 16,1960, a majority of the Respondent's employees in the appropriatebargaining unit' designated the Union as their bargaining agent.Subsequently, in a Decision and Order issued on October 27, 1961,in Case No. 2-CA-7696 (133 NLRB 1479) the Board found thattheRespondent had engaged in various unfair labor practices,1All service shop employees,inclusive of mechanics,mechanics'helpers,partsmen,porters,and exclusive of salesmen,guards, watchmen,clerical employees,and all super-visory employees as defined in Section 2(11) of the Act.146 NLRB No. 82.744-670-65-vol.146-44